Name: Commission Regulation (EEC) No 46/90 of 10 January 1990 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 1 . 90 Official Journal of the European Communities No L 8/5 COMMISSION REGULATION (EEC) No 46/90 of 10 January 1990 fixing the amount of the subsidy on oil seeds mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2902/89 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 3756/89 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed 0, as last amended by Regulation (EEC) No 2216/88 ( «), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 3010/89 f), as last amended by Regulation (EEC) No 21 /90 (8); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3010/89 to the infor Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (w) is as set out in Annex III for sunflower seed harvested in Spain . 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (u) for sunflower seed harvested and processed in Portugal is as set out in Annex III . Article 2 This Regulation shall enter into force on 11 January 1990. This Regulation shall be binding in its entirety ^nd directly applicable in all Member States . Done at Brussels, 10 January 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9 . 1966, p . 3025/66. (2) OJ No L 280 , 29 . 9 . 1989, p. 2. (') OJ No L 164, 24. 6 . 1985, p . 11 . (4) OJ No L 365 , 15 . 12. 1989, p. 7. ( 5) OJ No L 167, 25. 7 . 1972, p. 9 . (6) OJ No L 197, 26 . 7. 1988, p . 10 . O OJ No L 288 , 6 . 10 . 1989, p . 17 . ( ») OJ No L 2, 5 . 1 . 1990, p . 19 . O OJ No L 266, 28. 9 . 1983, p. 1 . ( »0 ) OJ No L 53, 1 . 3 . 1986, p. 47 . (") OJ No L 183, 3 . 7 . 1987, p. 18 . No L 8/6 Official Journal of the European Communities 11 . 1 . 90 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 1 1st period 2 2nd period 3 3rd period 4 4th period 5 5th period 6 1 . Gross aids (ECU) : I I  Spain 1,170 1,170 1,170 1,170 1,170 1,170  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 24,515 24,785 24,863 25,141 25,197 22,638 2. Final aids : \ I I (a) Seed harvested and processed in :  Federal Republic of Germany \ l \ I (DM) 58,17 58,80 58,99 59,70 59,84 54,09  Netherlands (Fl) 64,67 65,38 65,58 66,34 66,49 59,97  BLEU (Bfrs/Lfrs) 1 183,75 1 196,79 1 200,56 1 213,98 1 216,69 1 093,12  France (FF) 186,53 188,62 189,19 191,34 191,74 171,95  Denmark (Dkr) 218,92 221,33 222,03 224,51 225,01 202,16  Ireland ( £ Irl) 20,761 20,993 21,057 21,296 21,340 19,104  United Kingdom ( £) 15,403 15,597 15,619 15,790 15,805 13,563  Italy (Lit) 40 944 41 404 41 528 42 003 42 089 37 506  Greece (Dr) 4 357,58 4 394,24 4 367,74 4 402,48 4 407,70 3 744,88 (b) Seed harvested in Spain and Il \ Il processed : \ \ Il  in Spain (Pta) 178,89 178,89 178,89 178,89 178,89 178,89  in another Member State (Pta) 3 439,22 3 480,46 3 487,34 3 521,92 3 530,61 3 113,65 (c) Seed harvested in Portugal and IIIl II processed : II  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 5 104,54 5 149,56 5 143,84 5 182,73 5 192,34 4 588,38 11 . 1 . 90 No L 8/7Official Journal of the European Communities ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 1 1st period 2 2nd period 3 3rd period 4 4th period 5 5th period 6 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed : 3,670 2,500 27,015 64,07 71,26 1 304,47 205,78 241,25 22,903 17,164 45194 4 837,52 561,13 3 821,46 3,670 2,500 27,285 64,70 71,97 1 317,51 207,86 243,66 23,135 17,358 45 654 4 874,17 561,13 3 862,70 3,670 2,500 27,363 64,89 72,18 1 321,28 208,44 244,35 23,199 17,380 45 778 4 847,68 561,13 3 869,58 3,670 2,500 27,641 65,60 72,93 1 334,70 210,58 246,84 23,438 17,551 46 253 4 882,42 561,13 3 904,16 3,670 2,500 27,697 65,74 73,08 1 337,40 210,98 247,34 23,482 17,566 46 339 4 887,64 561,13 3 912,85 3,670 2,500 25,138 59,99 66,56 1 213,84 190,89 224,48 21,246 15,324 41 756 4 224,82 561,13 3 495,89  in Portugal (Esc) 499,40 499,40 499,40 499,40 499,40 499,40  in another Member State (Esc) 5 603,94 5 648,97 5 643,25 5 682,13 5 691,74 5087,78 No L 8/8 Official Journal of the European Communities 11 . 1 . 90 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 1 1st period 2 2nd period 3 3rd period 4 4th period 5 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in (') :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £) -r Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 3 . Compensatory aids :  in Spain (Pta) 4. Special aid : in Portugal (Esc) 6,890 0,000 34,025 80,63 89,75 1 642,96 259,69 303,85 28,903 . 22,060 57 095 6 175,59 1 053,45 4 194,43 0,00 7 609,94 7 443,61 4 156,92 7 443,61 6,890 0,000 34,239 81,13 90,32 1 653,30 261,33 305,76 29,086 22,201 57 455 6 198,52 1 053,45 4 227,26 0,00 7 643,91 . 7 476,84 4190,41 7 476,84 6,890 0,000 34,370 81,44 90,66 1 659,62 262,31 306,93 29,195 22,262 57 669 6 1 8 1,32 1 053,45 4 241,87 0,00 7 648,74 7 481,57 4 205,01 7 481,57 6,890 0,000 34,701 82,28 91,56 1 675,61 264.87 309.88 29,479 22,470 58 234 6 225,87 1 053,45 4 284,01 0,00 7 699,23 7 530,96 4 247,15 7 530,96 6,890 0,000 34,802 82,52 91,82 1 680,48 265,62 310,78 29,563 22,516 58 396 6 239,70 1 053,45 4 299,58 0,00 7 718,24 7 549,55 4 262,72 7 549,55 (') For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0223450. ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 1 1st period 2 2nd period 3 3rd period 4 4th period 5 5th period 6 DM Fl Bfrs/Lfrs FF Dkr £Irl £ Lit Dr Esc Pta 2,027390 2,289590 42,632700 6,925010 7,896280 0,771107 0,733768 1 520,09 189,41600 179,27400 131,81500 2,022460 2,285320 42,610700 6,926430 7,904520 0,770819 0,736255 1 522,40 191,47100 180,75300 132,34500 2,018500 2,281110 42,587000 6,927740 7,909420 0,771035 0,738217 1 524,37 194,04200 182,04700 132,78800 2,013930 2,276930 42,562800 6,932620 7,914990 0,770932 0,740386 1 526,60 195,40200 183,12500 133,25500 2,013930 2,276930 42,562800 6,932620 7,914990 0,770932 0,740386 1 526,60 195,40200 183,12500 133,25500 2,002300 2,265380 42,483300 6,938820 7,923590 0,772634 0,746209 1 532,95 200,94200 186,91900 134,62200